


Exhibit 10(m)

 

Execution Copy

 

April 23, 2012

 

Regis Corporation

7201 Metro Boulevard

Minneapolis, Minnesota 55439

 

Re: Amendment No. 8 to Amended and Restated Private Shelf Agreement

 

Ladies and Gentlemen:

 

We refer to the Amended and Restated Private Shelf Agreement dated as October 3,
2000, as amended by the letter amendment dated as of May 9, 2002, Letter
Amendment No. 2 to Amended and Restated Private Shelf Agreement dated as of
February 28, 2003, the letter amendment dated April 29, 2005, the letter
amendment dated July 6, 2006, the letter amendment dated July 31, 2007,
Amendment No. 6 thereto dated as of July 3, 2009 and Amendment No. 7 thereto
dated as of January 12, 2011 (as so amended, the “Shelf Agreement”), between
Regis Corporation, a Minnesota corporation (the “Company”), on the one hand, and
Prudential Investment Management, Inc. (“PIM”), The Prudential Insurance Company
of America, Pruco Life Insurance Company, Pruco Life Insurance Company of New
Jersey and the other “Prudential Affiliates” which pursuant to the terms thereof
have become bound by certain provisions thereof, on the other hand.  Unless
otherwise defined herein, the terms defined in the Shelf Agreement shall be used
herein as therein defined.

 

Pursuant to the request of the Company and in accordance with the provisions of
paragraph 11C of the Shelf Agreement, the parties hereto agree as follows:

 

SECTION 1.        Amendment.  From and after the Effective Date, the Shelf
Agreement and the Notes are amended as follows:

 

1.1.         Paragraph 6B of the Shelf Agreement is hereby amended and restated
in its entirety to read as follows:

 

“6B.        Minimum Net Worth.  The Company shall not, as of the last day of any
fiscal quarter,  permit its Net Worth to be less than the sum of (i)
$850,000,000 plus (ii) on a cumulative basis, 25% of the positive net income
earned during each fiscal quarter commencing on or after April 1, 2011 plus
(iii) on a cumulative basis, 50% of the net cash proceeds received from the
issuance of equity securities of the Company after June 30, 2011.  As used
herein, the term “Net Worth” means the shareholder’s equity of the Company as
determined in accordance with generally accepted accounting principals
consistently applied.”

 

--------------------------------------------------------------------------------


 

1.2.         Paragraph 6C(1) of the Shelf Agreement is hereby amended by
deleting the “and” at the end of clause (iii) thereof and replacing clause (iv)
thereof with the following:

 

“(iv)        Liens securing Capital Lease Obligations in an aggregate
outstanding amount not to exceed $50,000,000 at any time, provided such Liens
attach only to the assets subject to the underlying capital lease, and provided
further, that Priority Debt does not at any time exceed 20% of Net Worth
determined as of the end of the most recently ended fiscal quarter; and

 

(v) Liens securing Indebtedness other than Capital Lease Obligations not
otherwise permitted by clauses (i)-(iv) above, provided that (a) Priority Debt
does not at any time exceed 20% of Net Worth determined as of the end of the
most recently ended fiscal quarter; and (b) the aggregate amount of Indebtedness
secured by Liens pursuant to this clause (v) shall not exceed four percent (4%)
of Net Worth determined as of the end of the most recently ended fiscal quarter;
and provided, further, that such Liens may not secure the Credit Agreement, the
Term Loan Agreement or other Indebtedness to a bank, insurance company or other
financial institution in excess of $20,000,000.”

 

1.3.         Paragraph 6C(2) of the Shelf Agreement is hereby amended and
restated in its entirety to read as follows:

 

“6C(2).  Unsecured Subsidiary Debt.             The Company shall not permit any
Subsidiary to incur any unsecured Debt if after giving effect thereto Priority
Debt would exceed 20% of Net Worth, determined as of the end of the most
recently ended fiscal quarter.”

 

1.4.         Paragraph 6C(3) of the Shelf Agreement is hereby amended by
amending and restating clause (vii) thereof to read as follows:

 

“(vii)       make or permit to remain outstanding other Investments (including
Investments in Joint Ventures) in addition to the foregoing Investments
permitted under this Section 6(C)(3); provided that (i) the aggregate amount
thereof shall at no time exceed 30% of Consolidated Net Worth and (ii) the
aggregate amount thereof made in or to Persons that are not in the same or
similar line of business in which the Company and its Subsidiaries are engaged
as of June 30, 2011 shall at no time exceed 10% of Consolidated Net Worth.”

 

1.5.         Paragraph 6C(4) of the Shelf Agreement is hereby amended and
restated in its entirety to read as follows:

 

“6C(4).  Margin Regulations.  The Company shall not, whether directly or
indirectly, and whether immediately, incidentally or ultimately, purchase or
carry ay Margin Stock or extend credit to others for the purpose of purchasing
or carrying Margin Stock.”

 

1.6.         Paragraph 6E of the Shelf Agreement is hereby amended by (i)
replacing the phrase “any agreement creating or evidencing Indebtedness in
excess of $15,000,000” with “any

 

2

--------------------------------------------------------------------------------


 

Material Debt Agreement” and (ii) adding a new sentence to the end thereof that
reads as follows:

 

“For purposes of the foregoing, “Material Debt Agreement” means any agreement
(or group of related agreements) under which the Company and/or any Subsidiary
at any time incurs (directly, by assumption, by operation of law or otherwise)
or has the right to incur (pursuant to committed financing) Indebtedness in
excess of $50,000,000; provided that any such agreement (or group of related
agreements) shall cease to be a Material Debt Agreement if the total amount of
Indebtedness and unfunded commitments thereunder is permanently reduced to
$30,000,000 or less.”

 

1.7.         Paragraph 6F of the Shelf Agreement is hereby amended and restated
in its entirety to read as follows:

 

“6F.        Restricted Payments.  The Company shall not, and shall not permit
any Subsidiary to, (i) declare or pay any dividend or make any other
distribution (whether in cash, securities or other property) on any of its stock
or other equity interests or any warrants, options or other rights with respect
thereto (any of the foregoing, “Equity Interests”) or (ii) purchase, redeem or
otherwise acquire for value any of its Equity Interests (any such declaration,
payment, distribution, purchase, redemption or other acquisition, a “Restricted
Payment”); provided that:

 

(i)            any Subsidiary may declare and pay dividends, and make other
distributions, to the Company or any other Subsidiary;

 

(ii)           the Company may declare and pay stock dividends; and

 

(iii)          so long as no Default or Event of Default exists, the Company and
its Subsidiaries may make other Restricted Payments; provided that if the
Leverage Ratio as of the last day of the most recently ended fiscal quarter was
greater than:

 

(1)           2.25 to 1.0 but equal to or less than 2.50 to 1.0, then neither
the Company nor any Subsidiary will make any Restricted Payment pursuant to this
clause (iii) if, after giving effect thereto, the aggregate amount of all such
Restricted Payments made during the 12-month period ending on the date of such
Restricted Payment would exceed $35,000,000; or

 

(2)           2.50 to 1.0, then neither the Company nor any Subsidiary will make
any Restricted Payment pursuant to this clause (iii) if, after giving effect
thereto, the aggregate amount of all such Restricted Payments made during the
12-month period ending on the date of such Restricted Payment would exceed
$25,000,000.”

 

1.8.         Paragraph 8G of the Shelf Agreement is amended by adding the
following to the end of the third sentence thereof:

 

3

--------------------------------------------------------------------------------


 

“(as such Schedule 8G may have been modified from time to time by written
supplements thereto delivered by the Company and accepted in writing by
Prudential)”

 

1.9.         Paragraph 8G of the Shelf Agreement is further amended by amending
and restating the fourth sentence thereof to read as follows:

 

“The Company is not party to any agreement evidencing or pertaining to Debt of
the Company in an outstanding or committed amount in excess of $20,000,000 which
includes any operation or financial covenant which is more favorable to a lender
or other beneficiary than those set forth in paragraph 6 hereof, except as set
forth in the agreements listed on Schedule 8G-2 attached hereto (as such
Schedule 8G-2 may have been modified from time to time by written supplements
thereto delivered by the Company and accepted in writing by Prudential).”

 

1.10.       Paragraph 8G of the Shelf Agreement is further amended by replacing
the reference to “paragraph 5F” in the last sentence thereof with “paragraph
6E”.

 

1.11.       Paragraph 10B of the Shelf Agreement is amended by adding, or
amending and restating, as applicable, the following definitions in their
entirety to read as follows:

 

“Credit Agreement” shall mean that certain Credit Agreement dated as of June 30,
2011 among the Company, various financial institutions, JPMorgan Chase Bank,
N.A., as Administrative Agent, and the other agents named therein, as amended,
supplemented or modified from time to time in accordance with the terms thereof.

 

“EBITDA” means, for any period, for the Company and its Subsidiaries on a
consolidated basis, determined in accordance with generally accepted accounting
principles, the total, without duplication, of

 

(a) net income (or net loss) for such period, excluding any gains or losses from
sales of assets and any extraordinary non-cash gains or losses during such
period (provided that the net income of any Person that is not a Subsidiary of
the Company shall be included in the consolidated net income of the Company only
to the extent of the amount of cash dividends or distributions paid by such
Person to the Company or to a consolidated Subsidiary of the Company), plus

 

(b) to the extent included in the determination of such net income (or net
loss), the sum, without duplication, of (i) all amounts treated as expenses for
depreciation (including, without duplication, non-cash losses (net of non-cash
gains) upon the closing and abandonment of any non-franchised store locations),
plus (ii) all amounts treated as expenses for interest paid or accrued, plus
(iii) all amounts treated as expenses for amortization of intangibles of any
kind, plus (iv) all taxes paid or accrued and unpaid on or measured by income,
plus (v) any non-cash interest expense on Indebtedness convertible into shares
of common stock of the Company plus

 

(c) the amount of any other charge in respect of non-recurring expenses for such
period arising in connection with acquisitions, to the extent approved by the
Required Holders; plus

 

4

--------------------------------------------------------------------------------


 

(d) up to $5,000,000 in the aggregate for such period of (i) non-recurring cash
charges in connection with restructurings and (ii) external professional fees
and diligence expenses relating to Acquisitions (whether or not consummated);
plus

 

(e) if the Company or any Subsidiary acquires a Person (an “Acquired Person”) in
an acquisition during such period, all of the Acquired Person’s EBITDA
(calculated for such Person as set forth above without giving effect to clause
(c)) for the four fiscal quarters then ended; minus

 

(f) if the Company or any Subsidiary sells all or substantially all of the stock
or assets of any Subsidiary during such period, the EBITDA of such Subsidiary
(calculated for such Person as set forth above without giving effect to clause
(c)) for the four fiscal quarters then ended; plus

 

(g) all non-cash losses and expenses and non-cash impairment charges (including
non-cash compensation expense and non-cash impairment of goodwill and other
intangibles or arising in connection with any Joint Venture) to the extent
deducted in determining such net income; minus

 

(h) all cash payments made during such period that arise out of non-cash losses
or expenses and impairment charges taken in any previous period.

 

“Margin Stock” means “margin stock” as defined in paragraph 8I hereof.

 

“Rental Expense” means, for any period, the sum of (a) all store rental payments
(excluding lease termination payments), (b) all common area maintenance payments
and (c) all real estate taxes paid by the Company and its Subsidiaries, in each
case, with respect to non-franchised store location (and not, for avoidance of
doubt, with respect to office or warehouse locations).

 

1.12.       Paragraph 10C of the Shelf Agreement is amended by adding the
following sentence to the end thereof:

 

“Notwithstanding any provision of this Agreement to the contrary, for purposes
of this Agreement (other than covenants to deliver financial statements), the
determination of whether a lease constitutes a capital lease or an operating
lease and whether obligations arising under a lease are required to be
capitalized on the balance sheet of the lessee thereunder and/or recognized as
interest expense in the lessee’s financial statements shall be determined under
generally accepted accounting principles in the United States as of June 30,
2011, notwithstanding any modifications or interpretive changes thereto that may
occur thereafter.”

 

1.13.       Schedule 8A — Subsidiaries to the Shelf Agreement is deleted and
Schedule 8A — Subsidiaries attached to this letter is substituted in lieu
thereof.

 

1.14.       Schedule 8G — Agreements Restricting Debt to the Shelf Agreement is
deleted and Schedule 8G — Agreements Restricting Debt attached to this letter is
substituted in lieu thereof.

 

5

--------------------------------------------------------------------------------


 

1.15.       Schedule 8G-2 — More Restrictive Agreements is added to the Shelf
Agreement in the form of Schedule 8G-2 — More Restrictive Agreements attached to
this letter.

 

SECTION 2.        Conditions Precedent.  This letter shall become effective as
of the date (the “Effective Date”) when the following conditions have been
satisfied:

 

2.1.         Documents.  PIM and each holder of the Notes party hereto shall
have received an original counterpart hereof duly executed by the Company, the
Guarantors and the Required Holder(s) of the Notes of each Series.  The
foregoing documentation should be returned to Prudential Capital Group, Two
Prudential Plaza, Suite 5600, Chicago, Illinois, 60601-6716, Attention: Scott B.
Barnett.

 

2.2.         Representations and Warranties; No Default.  To induce the holders
of the Notes to execute and deliver this letter, the Company represents,
warrants and covenants that (1) the execution and delivery of this letter has
been duly authorized by all necessary corporate action on behalf of each Company
and each Guarantor and this letter has been executed and delivered by a duly
authorized officer of each Company and each Guarantor, and all necessary or
required consents to and approvals of this letter have been obtained and are in
full force and effect, (2) the representations and warranties contained in
paragraph 8 of the Shelf Agreement shall be true on and as of the Effective
Date, immediately before and after giving effect to the consummation of the
transactions contemplated hereby, (3) the Shelf Agreement, as amended hereby, is
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms except as enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of the remedy of specific performance, (4) the Subsidiaries of the
Company party to this letter represent all of the Subsidiaries of the Company
that have joined the Guaranty Agreement (as defined in Section 4 below), and (5)
there shall exist on the Effective Date no Event of Default or Default,
immediately before and after giving effect to the consummation of the
transactions contemplated hereby.

 

2.3.         Proceedings.  All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incident thereto shall be satisfactory in substance and form to the Required
Holder(s) of each Series, and each holder of the Notes party hereto shall have
received all such counterpart originals or certified or other copies of such
documents as it may reasonably request.

 

SECTION 3.        Reference to and Effect on Shelf _Agreement.  Upon the
effectiveness of this letter, each reference to the Shelf Agreement in any other
document, instrument or agreement shall mean and be a reference to the Shelf
Agreement as modified by this letter.  Except as specifically set forth in
Section 1 hereof, the Shelf Agreement and the Notes shall remain in full force
and effect and is hereby ratified and confirmed in all respects.  Except as
specifically stated in this letter, the execution, delivery and effectiveness of
this letter shall not (a) amend the Shelf Agreement or any Note, (b) operate as
a waiver of any right, power or remedy of PIM or any holder of the Notes, or (c)
constitute a waiver of, or consent to any departure from, any provision of the
Shelf Agreement or any Note at any time.  The Company acknowledges and agrees
that neither PIM nor any holder of any Note is under any duty or obligation of
any kind or nature whatsoever to grant the Company any additional amendments or

 

6

--------------------------------------------------------------------------------

 

waivers of any type, whether under the same or different circumstances, and no
course of dealing or course of performance shall be deemed to have occurred as a
result of the amendments and wavier herein.

 

SECTION 4.        Reaffirmation.  Each Guarantor (as defined in the Amended and
Restated Subsidiary Guaranty dated February 23, 2003 (the “Guaranty Agreement”)
by certain Subsidiaries of the Company in favor of the holders of the Notes)
hereby ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under the Guaranty Agreement. Each Guarantor hereby
consents to the terms and conditions of this letter and reaffirms its
obligations and liabilities under or with respect to the Shelf Agreement and the
Notes, each as amended by this letter (including, without limitation, any
additional Guaranteed Obligations (as defined in the Guaranty Agreement)
resulting from this letter), and the Guaranty Agreement.  Each Guarantor
acknowledges that the Guaranty Agreement remains in full force and effect and is
hereby ratified and confirmed.  Without limiting the generality of the
foregoing, each Guarantor agrees and confirms that the Guaranty Agreement
continues to guaranty the Guaranteed Obligations arising under or in connection
with the Shelf Agreement and the Notes, each as amended by this letter.  The
execution of this letter shall not operate as a novation, waiver of any right,
power or remedy of the holders of the Notes under the Guaranty Agreement.

 

SECTION 5.        Expenses.  The Company hereby confirms its obligations under
the Shelf Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by any holder of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by any holder of the Notes in connection with this letter or
the transactions contemplated hereby, in enforcing any rights under this letter,
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter or the transactions
contemplated hereby.  The obligations of the Company under this Section 5 shall
survive transfer by any holder of the Notes of any Note and payment of any Note.

 

SECTION 6.        Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF ILLINOIS (EXCLUDING ANY CONFLICTS OF LAW RULES WHICH WOULD
OTHERWISE CAUSE THIS AGREEMENT TO BE CONSTRUED OR ENFORCED IN ACCORDANCE WITH,
OR THE RIGHTS OF THE PARTIES TO BE GOVERNED BY, THE LAWS OF ANY OTHER
JURISDICTION).

 

SECTION 7.        Counterparts, Section Titles.  This letter may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this letter by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this letter.  The section titles
contained in this letter are and shall be without substance, meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

 

[signature pages follow]

 

7

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

PRUCO LIFE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

Vice President

 

 

RGA REINSURANCE COMPANY

 

MUTUAL OF OMAHA INSURANCE COMPANY

 

RELIASTAR LIFE INSURANCE COMPANY

 

UNION SECURITY INSURANCE COMPANY

 

PHYSICIANS MUTUAL INSURANCE COMPANY

 

FARMERS NEW WORLD LIFE INSURANCE COMPANY

 

ZURICH AMERICAN INSURANCE COMPANY

 

SECURITY BENEFIT LIFE INSURANCE COMPANY, INC

 

BAYSTATE INVESTMENTS, LLC

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

MEDICA HEALTH PLANS

 

MTL INSURANCE COMPANY

 

 

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Vice President

 

 

 

PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY

 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION

 

UNIVERSAL PRUDENTIAL ARIZONA REINSURANCE COMPANY

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Vice President

 

[Signature Page to Amendment No. 8 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

 

GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

By:

Prudential Investment Management (Japan),

 

 

Inc., as Investment Manager

 

 

 

 

By:

Prudential Investment Management, Inc.,

 

 

as Sub-Adviser

 

 

 

 

 

 

 

 

By:

/s/ Peter Pricco

 

 

 

Vice President

 

[Signature Page to Amendment No. 8 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

Agreed as of the date first above written:

 

REGIS CORPORATION

REGIS INC.

HAIR CLUB FOR MEN, LLC

SUPERCUTS CORPORATE SHOPS, INC.

THE BARBERS HAIRSTYLING FOR MEN & WOMEN, INC.

REGIS CORP.

FIRST CHOICE HAIRCUTTERS (INTERNATIONAL) CORP.

 

By:

/s/ Brent Moen

 

 

Brent Moen

 

 

Chief Financial Officer

 

 

[Signature Page to Amendment No. 8 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE 8A

 

SUBSIDIARIES

 

Subsidiaries of
Regis Corporation

 

Jurisdiction

 

% Ownership
Structure

 

 

 

 

 

1.              The Barbers, Hairstyling for Men & Women, Inc.

 

Minnesota

 

100.00% Regis Corporation

A. WCH, Inc.*

 

Minnesota

 

100.00% The Barbers, Hairstyling for Men & Women, Inc.

1. We Care Hair Realty, Inc.*

 

Delaware

 

100.00% WCH, Inc.

B. Roosters MGC International LLC

 

Michigan

 

  60.00% The Barbers, Hairstyling for Men & Women, Inc.

 

 

 

 

 

2.              Supercuts, Inc.

 

Delaware

 

100.00% Regis Corporation

A. Supercuts Corporate Shops, Inc.

 

Delaware

 

100.00% Supercuts, Inc.

1. Tulsa’s Best Haircut LLC

 

Oklahoma

 

  50.00% Supercuts Corporate Shops, Inc.

 

 

 

 

 

3.              RPC Acquisition Corp.

 

Minnesota

 

100.00% Regis Corporation

A. RPC Corporate Shops, Inc.

 

Minnesota

 

100% RPC Acquisition Corp

 

 

 

 

 

4.              Regis Corp.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

5.              Regis Insurance Group, Inc.

 

Vermont

 

100.00% Regis Corporation

 

 

 

 

 

6.              Regis, Inc.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

7.              First Choice Haircutters International Corp.

 

Delaware

 

100.00% Regis Corporation

 

 

 

 

 

8.              Cutco Acquisition Corp.

 

Minnesota

 

100.00% Regis Corporation

A. Great Expectations Precision Haircutters Of Evans Towne Center, Inc*

 

 

 

100.00% Cutco Acquisition Corp.

B. Great Expectations Precision Haircutters of Northlake Mall, Inc*

 

 

 

100.00% Cutco Acquisition Corp.

 

 

 

 

 

9.              Regis International Ltd.

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

10.       N.A.H.C. Acquisition LLC*

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

11.       EEG, Inc.

 

Delaware

 

55.10% Regis Corporation

 

 

 

 

 

12.       HC (USA), Inc.

 

Delaware

 

100.00% Regis Corporation

1. HCM Industries, Inc.

 

Florida

 

100.00% HC (USA), Inc.

2. Hair Club for Men, Ltd., Inc.

 

Florida

 

100.00% HC (USA), Inc.

a. Hair Club for Men, LLC

 

Delaware

 

100.00% Hair Club for Men, Ltd., Inc.

i. HCMG, LLC

 

Delaware

 

100.00% Hair Club for Men, LLC

b. HCA Advertising Services, Inc.

 

New York

 

100.00% Hair Club for Men, Ltd., Inc.

c. Hair Club for Men, Ltd.

 

Delaware

 

100.00% Hair Club for Men, Ltd., Inc.

d. 3115038 Canada, Inc.

 

Canada Federal

 

100.00% Hair Club for Men, Ltd., Inc.

e. Hair Club for Men, Ltd.

 

Illinois

 

  50.00% Hair Club for Men, Ltd., Inc.

f. Hair Club for Men of Milwaukee, Ltd.

 

Wisconsin

 

  50.00% Hair Club for Men, Ltd., Inc.

g. TTEM, LLC*

 

Delaware

 

100.00% Hair Club for Men, Ltd., Inc.

h. HCMA Staffing, LLC

 

Delaware

 

100.00% Hair Club for Men, Ltd., Inc.

 

--------------------------------------------------------------------------------


 

Subsidiaries of
Regis Corporation

 

Jurisdiction

 

% Ownership
Structure

i. 8045950 Canada, Inc.

 

Canada Federal

 

100.00% HCMA Staffing, LLC

 

 

 

 

 

13.       Salon Management Corporation

 

California

 

100.00% Regis Corporation

A.         Salon Management Corporation of New York*

 

New York

 

100.00% Salon Management Corporation

 

 

 

 

 

14.       Regis Netherlands, Inc

 

Minnesota

 

100.00% Regis Corporation

 

 

 

 

 

15.       Roger Merger Subco LLC

 

Delaware

 

100.00% Regis Corporation

 

 

 

 

 

16.       RGS International SNC

 

Luxemburg

 

   99.99% Regis Corporation

 

 

 

 

   00.01% Roger Merger Subco, LLC

A. Regis International Holdings SARL

 

Luxemburg

 

100.00% RGS International SNC

1. Regis Holdings (Canada), Ltd

 

Nova Scotia

 

100.00% Regis International Holdings SARL

a. First Choice Haircutters, Ltd

 

Nova Scotia

 

100.00% Regis Holdings (Canada), Ltd

b. Magicuts, Ltd

 

Nova Scotia

 

100.00% Regis Holdings (Canada), Ltd

2. RHS UK Holdings Ltd*

 

United Kingdom

 

100.00% Regis International Holdings SARL

a. Haircare Ltd*

 

United Kingdom

 

100.00% RHS UK Holdings Ltd

1. Haircare Gmbh

 

Germany

 

100.00% Haircare Ltd

2. York Ave Beauty Salons

 

Canada

 

  50.00% Haircare Ltd

3. Sagestyle Ltd*

 

United Kingdom

 

100.00% Haircare Ltd

4. Haircare UK Ltd*

 

United Kingdom

 

100.00% Haircare Ltd

5. Regis UK Limited

 

United Kingdom

 

100.00% Haircare Ltd

i. 8 Inactive Subsidiaries*

 

United Kingdom

 

100.00% Regis UK Limited

ii. Blinkers Group, Ltd*

 

United Kingdom

 

100.00% Regis UK Limited

A. Blinkers Property, Ltd*

 

United Kingdom

 

100.00% Blinkers Group, Ltd

b. HCUK Hair, Ltd*

 

United Kingdom

 

100.00% RHS UK Holdings Ltd

3. Regis Merger SARL

 

Luxemburg

 

100.00% Regis International SNC

a. Provalliance, SAS

 

France

 

29.76% Regis Merger SARL

b. Provost Participations SAS

 

France

 

24.23% Regis Merger SARL

 

 

 

 

 

17.       Mark Anthony, Inc.

 

North Carolina

 

100.00% Regis Corporation

 

--------------------------------------------------------------------------------

*Inactive Entities

 

[Signature Page to Amendment No. 8 to Amended and Restated Private Shelf
Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 8G

 

AGREEMENTS RESTRICTING DEBT

 

 

Fourth Amended and Restated Credit Agreement

Dated as of June 30, 2011

 

Among

 

Regis Corporation,

JPMorgan Chase Bank, N.A., Bank of America, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., U.S. Bank National Association, Wells Fargo Bank, N.A., Fifth Third
Bank, PNC Bank, N.A., Royal Bank of Canada

 

--------------------------------------------------------------------------------


 

SCHEDULE 8G-2

 

MORE RESTRICTIVE AGREEMENTS

 

 

Fourth Amended and Restated Credit Agreement

Dated as of June 30, 2011

 

Among

 

Regis Corporation,

JPMorgan Chase Bank, N.A., Bank of America, N.A., The Bank of Tokyo-Mitsubishi
UFJ, Ltd., U.S. Bank National Association, Wells Fargo Bank, N.A., Fifth Third
Bank, PNC Bank, N.A., Royal Bank of Canada

 

--------------------------------------------------------------------------------
